Title: To George Washington from Major General Horatio Gates, 25 June 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence [R.I.] 25th June 1779 7 o’Clock P.M.
        
        I am this moment informed, by the inclosed reports, from Brigr General Cornell, who Commands at Tiverton; and Colo. Christopher Greene, who Commands at Greenwich; That a Fleet of The Enemy’s Sailed this Morning from Newport.
        By the best Intelligence I can obtain, they have on board, the 54th British—the Landgraves German, and Colo. Fanning’s Tory Regiments, with a Detachment of Artillerists.
        By my Intelligences, and the Course they Steer, I am Confident they are either Bound for New London, to make a Diversion, Or to New York, to enable Sir Harry Clinton to Draw the greater Reinforcement from thence. I think it my indispensible Duty to give Your Excellency the Earliest Intelligence of this Event. I am, Sir, Your Excellency’s Most Obedt Hume Servt
        
          Horatio Gates
        
        
          P.S. The last Letter I have received from Your Excellency, is dated the 13th Instant.
        
       